In an action to recover rent allegedly due under a lease and for damages alleged to have resulted from defendant’s failure to maintain and repair the premises, the plaintiff appeals from an order of the Supreme Court, Orange County, entered August 5, 1964, which (1) granted defendant’s motion to compel plaintiff to serve a further bill of particulars; and (2) denied plaintiff’s cross motion to preclude defendant or, in the alternative, to compel defendant to serve a further bill of particulars. Order modified by granting plaintiff’s motion to the extent of directing defendant to furnish a further bill of particulars as to items 3, 4 and 5 of plaintiff’s demand. As so modified, order affirmed, without costs. The time of each party to serve its further bill of particulars is extended until 20 days after entry of the order hereon. Under the circumstances of this case, it is our opinion that plaintiff is entitled to a bill of particulars as to defendant’s third separate defense and counterclaim, which is based upon an account stated (see 4 Carmody-Wait, New York Practice, p. 653, and cases there cited). Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.